Citation Nr: 0209922	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  00-03 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for coronary artery disease (CAD).

2.  Entitlement to a disability evaluation in excess of 10 
percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to April 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied a claim of entitlement to 
a disability evaluation in excess of 30 percent for CAD, with 
hypertension.

The Board remanded the issue of entitlement to a disability 
evaluation in excess of 30 percent for CAD, with 
hypertension, in March 2001, for additional development, to 
include consideration of the question of whether separate 
ratings should be assigned for the veteran's CAD and 
hypertension.  By rating decision dated in January 2002, the 
RO assigned a separate 10 percent rating for hypertension.  
The veteran was then advised, in a Supplemental Statement of 
the Case of the same date, that his service-connected CAD 
remained as 30 percent disabling.  Insofar as the veteran 
perfected his appeal of an issue that included a disability 
that had been characterized by VA as including both his CAD 
and hypertension, the Board sees it fit to include in this 
decision, as a second issue on appeal, the issue of 
entitlement to a rating in excess of 10 percent for 
hypertension.


FINDINGS OF FACT

1.  The veteran's CAD is not shown to currently be productive 
of more than one episode of acute congestive heart failure in 
the past year; chronic congestive heart failure; symptoms of 
dyspnea, fatigue, angina, dizziness, or syncope, with 
workloads of five METS, or less; or left ventricular 
dysfunction with an ejection fraction of 50 percent or less.

2.  The veteran's hypertension is not shown to currently be 
productive of diastolic pressure readings predominantly 110 
or more, or systolic pressure readings predominantly 200 or 
more.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for CAD have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2001).

2.  The criteria for a disability evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The record shows that the veteran's CAD, with hypertension, 
had been evaluated as 30 percent disabling since August 1993, 
that the veteran filed his claim for an increased rating for 
his service-connected cardiovascular disability in January 
1999, and that, as noted earlier, the RO granted a separate 
rating of 10 percent for hypertension in a January 2002 
rating decision, leaving intact the 30 percent assigned to 
his CAD.

Private medical records dated in January 1999 reveal resting 
and maximum blood pressure readings of 136/72 and 150/80, 
respectively, and the fact that a cardiolite stress test 
revealed normal heart rate, normal blood pressure response to 
exercise, no evidence of prior infarction or active ischemia, 
and well preserved overall left ventricular contractility.  
Notes reflecting this particular exercise study reveal the 
following additional blood pressure readings, obtained during 
the study:  150/80, 148/100, 166/90, 162/96, and 158/92.

According to a private medical record dated in May 1999, the 
veteran had no complaints of chest pain or shortness of 
breath, a blood pressure reading of 130/80, and normal heart 
sounds on cardiac examination.  The examiner's impression was 
that the veteran continued to do well and had had no angina 
since September 1998.

Private medical records revealing a two-day November 1999 
admission due to chest pain reveal a history of hypertension, 
ischemic heart disease, and a myocardial infarction, with 
surgical procedures including coronary angioplasties in 1993 
and 1997.  Blood pressure on admission was 130/80, pulse was 
regular, and cardiac auscultation revealed normal heart 
sounds.  An electrocardiogram revealed sinus rhythm without 
diagnostic changes of ischemia, and the impression on 
admission included unstable angina; coronary arteriosclerotic 
heart diseae; and history of previous percutaneous 
transluminal coronary angioplasty and stent placement of 
circumflex coronary artery and previous percutaneous 
transluminal coronary angioplasty and stent placement of the 
proximal left anterior descending.

A discharge summary from the above admission reveals that, 
after having ruled out a myocardial infarction, the veteran 
underwent cardiac catheterization, which revealed continued 
patency of the previously dilated and stented left anterior 
descending and 40 percent stenosis of the proximal segment of 
the circumflex coronary artery.  A coronary arteriogram was 
essentially normal, and left ventricular contractility was 
well preserved.  It was opined that the veteran's symptoms 
were out of proportion to the extent of obstructive disease 
noted on the angiogram and that the veteran would be 
scheduled for an exercise cardiolite study for further 
evaluation of myocardial perfusion in the distribution of the 
circumflex.  The post-catheterization final impression and 
concluding remarks were listed as follows:

1.  C[AD] with: 
A.  continued patency of the previously 
dilated proximal left anterior descending 
and the site of the stent placement 
including recanalization of the occluded 
first diagonal branch [and]
B.  40 to 50 percent stenosis of proximal 
segment of the circumflex coronary artery 
with continued patency of the previously 
dilated and stented circumflex obtuse 
marginal branches.

2.  Normal left ventricular 
contractility.

Concluding remarks:  In conclusion this 
study demonstrates a 40 to 50 percent 
stenosis of the proximal segment of the 
circumflex coronary artery proximal to 
the site of the previous balloon 
dilatation and stent placement of the 
obtuse marginal branch of the circumflex 
and anatomically this lesion does not 
appear to be severe, in view of which 
continued medical therapy is indicated.  
An exercise perfusion admitting study 
will be obtained to assess the physiology 
of the lesion.

On VA medical examination in November 1999, the veteran 
reported an in-service episode of chest pain and irregular 
heart beat after lifting boxes filled with uniforms, and 
subsequent similar episodes after service in 1984 or 1986, 
and then again in 1990.  The veteran said that he underwent 
cardiac catheterization in 1993, at which time he was told 
that he had a blockage and ended up receiving an angioplasty.  
Since that time, he had had several workup procedures, 
including a total of six cardiac catheterizations, two of 
them involving coronary stents placement.  The last 
angioplasty had been in February 1998.  Currently, the 
veteran said that he suffered from chest pain, and that he 
had had another catheterization a week earlier, in November 
1999, at which time he had been found to have 40 percent 
obstruction in two vessels.  The examiner noted that, from 
reviewing the medical records at hand, "it seems that he did 
not have any significant problem with congestive heart 
failure or with cardiac arrhythmia."  He also noted that a 
thallium stress test done in January 1998 had shown mildly 
abnormal images "consistent with a small area at the 
anterolateral junction, five percent of the left ventricular 
area."  It was further noted that a December 1997 chest X-
Ray had been interpreted as normal, with normal heart size, 
and that a June 1996 Muggascan" showed normal left 
ventricular systolic function, and a global left ventricular 
ejection fraction of 63 percent.

The above report also reveals that, since the veteran 
presented with chest pains, a thallium stress test was 
deferred.  Regarding his hypertension, the veteran said that 
he had suffered from it since he was in the service in 1960, 
that he was started on medication at that time, that he 
continued to take the medication, and that his blood pressure 
had been under control.  On examination, the veteran had 
blood pressure readings of 120/80, both standing and lying 
down.  The chest was clear to auscultation.  Point of maximal 
impulse was the fifth intercostal space and midclaviluar 
line, with no thrill.  S1-S2 were normal, there were rare 
extra systoles, no murmur or extra sounds, no rub, and 
peripheral pulses appeared to be intact, bilaterally.  The 
two pertinent diagnoses were listed as CAD, status post 
myocardial infarction, status post multiple angioplasties, 
and status post two coronary stents; and hypertension.

The report of a two-day December 1999 private exercise 
cardiolite study reveals resting and maximum blood pressure 
readings of 136/86 and 180/98, respectively, homogeneous 
perfusion of the left ventricular myocardium at both rest and 
after exercise, normal end-systolic and end-diastolic 
volumes, and normal left ventricular contractility with a 
left ejection fraction of 57 percent.  The conclusions were 
listed as exercise-induced chest pain without any 
accompanying ST segment changes; normal blood pressure 
response to exercise; no exercise-induced arrhythmias; no 
evidence of active ischemia; and well preserved overall left 
ventricular contractility.  Records associated with this 
study also reveal the following blood pressure readings, 
obtained during the actual exercise:  142/88, 150/70, 152/96, 
142/92, and 160/94.

Private medical records dated in April 2000 reveal another 
admission due to episodes of chest discomfort for the past 
two to three days, lasting between two and sixty seconds 
each, occurring three to eight times daily.  Physical 
examination was negative.  Blood pressure was 135/86, pulse 
was 60, and respirations 18.  The heart had regular rate, 
apical impulses were normal in location and intensity, and 
there was a normal first and second heart sound, without 
murmur, rub, or gallops detected.  It was the examiner's 
impression that the veteran suffered from an unstable angina 
pectoris.  An electrocardiogram revealed normal sinus rhythm, 
a nonspecific ST abnormality, and probable left ventricular 
hypertrophy.  It was noted, on discharge, that a myocardial 
infarction had been ruled out, that an exercise cardiolite 
study had failed to reveal any perfusion abnormalities, that 
the electrocardiographic portion of that study was negative 
for ischemia, and that the veteran had been able to achieve 
74 percent of the age-predicted maximum heart rate.  The 
discharge diagnoses were listed as follows:

1.  Unstable angina.
A.  Percutaneous transluminal 
coronary angioplasty and stenting of 
the circumflex coronary artery (3 X 
16 millimeter nir primo).
B. History of previous percutaneous 
transluminal coronary angioplasty 
and stenting of the circumflex 
coronary artery at the time of 
inferior infarction.
C.  History of percutaneous 
transluminal coronary angioplasty 
and stenting of the proximal left 
anterior descending stenosis on two 
different occasions.
...
3.  Hypertension.

The report of an April 2000 private regular stress test 
reveals sinus rhythm with no diagnostic abnormalities, an 
increase in heart rate of 85 percent of the age-predicted 
maximum, blood pressure increased from 130/90 to 160/96, no 
diagnostic ST segment changes, unremarkable recovery 
tracings, no rhythm disturbances, and METs of 12.  The 
conclusions of this study were listed as exercise-induced 
chest and back discomfort without any accompanying ST segment 
changes; normal blood pressure response to exercise; no 
exercise-induced arrhythmias; and excellent exercise 
capacity.  Blood pressure readings recorded during this 
procedure were as follows:  152/74, 148/82, 138/82, 130/76, 
128/76, and 124/74.

At an April 2000 RO hearing, the veteran essentially reported 
daily chest pain and inability to do house chores due to 
fatigue and shortness of breath.  His spouse offered 
testimony confirming the veteran's contentions.

Medical records reflecting a July 2000 private admission due 
to complaints of headache and hearing loss confirm the 
veteran's diagnoses of hypertension and CAD, show a blood 
pressure reading of 143/92, and reveal that an 
electrocardiogram showed nonspecific ST-T wave abnormalities 
and a normal sinus rhythm.  During this admission, it was 
noted that the veteran said that he had not had the need for 
Nitroglycerin lately and that he denied any chest discomfort 
of any sort.  It was further noted that the veteran denied 
any signs or symptoms compatible with congestive heart 
failure, transient ischemic attack, claudication of the 
extremities, classic exertional angina, palpitations, 
syncope, or near syncopal episodes.

A two-day October 2000 private exercise cardiolite study 
reveals resting and maximum blood pressure readings of 146/86 
and 170/90, respectively, and findings of homogeneous 
perfusion of the left ventricular myocardium, both at rest 
and during exercise, normal wall thickening and wall motion, 
no exercise-induced ST segment changes, exercise-induced 
pain, normal blood pressure response to exercise, and well 
preserved left ventricular contractility, with an ejection 
fraction of 58 percent.  Records from that study reveal the 
following additional blood pressure readings:  164/88, 
174/94, 162/98, 152/92, 148/82, and 140/78.

Private medical records dated in January, February and April 
2001 reveal blood pressure readings of 110/60, 124/84 and 
120/80, respectively.

On routine office visit to a private physician in July 2001, 
the veteran reported chest pain, occasionally radiating into 
his left shoulder and sometimes accompanied by pain in his 
teeth and jaw, not exertion-induced.  His past history of CAD 
and hypertension was noted.  On physical examination, blood 
pressure was 110/82, and pulse was 64 per minute and regular.  
Cardiac auscultation revealed normal heart sounds without any 
murmurs.  The examiner noted, in the impression section, that 
it was difficult for the veteran to differentiate his chest 
pain from gastroesophageal reflux disease, but that he could 
not completely exclude progression of ischemic disease in 
view of his pain radiating to the jaw and towards his 
shoulder.  The veteran was scheduled for an exercise 
myocardial perfusion image study.

A two-day August 2001 private exercise cardiolite study 
reveals resting and maximum blood pressure readings of 130/70 
and 180/90, respectively, and findings of homogeneous 
perfusion of the left ventricular myocardium, both at rest 
and during exercise, no exercise-induced left ventricular 
dilation, normal wall thickening and wall motion, and well 
preserved left ventricular contractility, with an ejection 
fraction of 60 percent.  Records from that study also show 
the following blood pressure readings:  180/90, 148/76, 
142/85, 136/84, and 133/81.

On VA heart medical examination in November 2001, it was 
noted that the veteran's most significant medical problem was 
his CAD, with a history of at least one heart attack and 
several angioplasties.  It was noted that the veteran also 
had high blood pressure, for which he was receiving private 
medical treatment.  His primary complaint at the time of the 
examination was that he felt tired all the time, and that he 
also had noticed some numbness and tingling of his toes and 
feet, and had pain in his arms and chest when he raised his 
arms or lifted heavy objects.  His occasional chest pain on 
exertion responded to Nitroglycerin, however.  The veteran 
also complained of some chest pain at rest.  On chest 
examination, the lungs were clear, there were no rales, 
rhonchi, or wheezes heard.  Blood pressure was 125/75, right 
arm, supine.  The heart was not enlarged to percussion, and 
there was a normal sinus rhythm, without murmurs or gallops.  
The pertinent diagnoses were listed as CAD, status post 
subendocardial infarction in March 1997, with subsequent 
multiple angioplasties; and hypertension, currently well-
controlled.

Doppler and echocardiogram studies conducted by VA in 
November 2001 reveal normal left ventricular cavity and left 
ventricular systolic function, a left ventricular ejection 
fraction estimated at 60 percent, normal regional wall 
motion, no left ventricular mural thrombus, left ventricular 
hypertrophy, no evidence of left ventricular diastolic 
dysfunction, normal mitral valve leaflets, no evidence of 
mitral valve insufficiency, slightly sclerotic aortic valve 
leaflets, no aortic insufficiency, normal tricuspid valve 
leaflets, with mild tricuspid insufficiency, no pericardial 
effusion, and a conclusion of normal left ventricular cavity 
with left ventricular ejection fraction of 60 percent, with 
mild left ventricular hypertrophy and mild pulmonary 
hypertension.

Legal analysis

Initially, the Board notes that the veteran's claims file 
shows that through correspondence, the rating decision on 
appeal, the statement of the case, supplemental statements of 
the case, and the remand of March 2001, the veteran has been 
notified of the evidence necessary to substantiate his claim 
for increased ratings for his service-connected CAD and 
hypertension.  He has been afforded VA examinations, and 
identified relevant private and VA medical records have been 
obtained.  The Board is satisfied that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1 and 4.2.  Nevertheless, past 
medical records do not take precedence over current findings 
in determining whether to increase a disability rating, 
although a rating specialist is directed to review the 
recorded history of disability to make a more accurate 
evaluation.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Entitlement to a disability evaluation in excess of 30 
percent for CAD

The service-connected CAD is currently rated as 30 percent 
disabling under Diagnostic Code 7005 of VA's Schedule for 
Rating Disabilities (the Schedule), which provides for 
ratings ranging between 10 and 100 percent depending on the 
presence and/or severity of specific symptomatology, 
including the percentage of left ventricular ejection 
fraction and the presence of certain symptoms with varying 
degrees of "METs," which the Schedule uses as an 
abbreviation of the term "metabolic equivalent" and 
defines, when talking about one MET, as the energy cost of 
standing quietly at rest, representing an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.  See 38 C.F.R. 
§ 4.104, Note 2.

Diagnostic Code 7005 of the Schedule provides for a rating of 
30 percent when a workload greater than five METs, but not 
greater than seven METs, results in dyspnea, fatigue, angina, 
dizziness, or syncope; or when there is evidence of cardiac 
hypertrophy, or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 
7005.

Diagnostic Code 7005 of the Schedule provides for a rating of 
60 percent when there has been more than one episode of acute 
congestive heart failure in the past year; when a workload 
greater than three METs, but not greater than five METs, 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or when there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A total (100 percent) 
rating is warranted when there has been chronic congestive 
heart failure; or when a workload of three METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or when there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005.

The medical evidence in the file confirms the current 
manifestation of the veteran's service-connected CAD, and 
complaints of chest pain and shortness of breath.  It does 
not, however, reveal that the veteran's CAD is currently 
productive of congestive heart failure; symptoms of dyspnea, 
fatigue, angina, dizziness, or syncope, with workloads of 
five METS, or less; or left ventricular dysfunction with an 
ejection fraction of 50 percent or less.  On the contrary, 
the medical evidence in the file shows that the veteran's 
heart shows a normal sinus rhythm, no murmurs or gallops, no 
signs or symptoms of congestive heart failure, and no 
evidence of left ventricular diastolic dysfunction or mitral 
valve insufficiency.  All the left ventricular ejection 
fraction figures obtained since 1999 have been reported as 
higher than 50 percent. 

In view of the above finding, the Board concludes that the 
criteria for an evaluation in excess of 30 percent for the 
service-connected CAD have not been met.

Entitlement to a disability evaluation in excess of 10 
percent for hypertension

The service-connected hypertension is currently rated as 10 
percent disabling under Diagnostic Code 7101 of the Schedule, 
which provides for such a rating when there is diastolic 
pressure predominantly 100 or more; or systolic pressure 
predominantly 160 or more; or when the individual has a 
history of diastolic pressure readings predominantly 100 or 
more and requires continuous medication for control.  
38 C.F.R. § 4.104, Part 4, Diagnostic Code 7101.

Diagnostic Code 7101 of the Schedule provides for a rating of 
20 percent when the diastolic pressure is predominantly 110 
or more, or the systolic pressure is predominantly 200 or 
more; a rating of 40 percent when the diastolic pressure is 
predominantly 120 or more; and a maximum rating of 60 percent 
when the diastolic pressure is predominantly 130 or more.  
38 C.F.R. § 4.104, Part 4, Diagnostic Code 7101.

In the present case, the multiple blood pressure readings 
reported since 1999 do not show diastolic pressure readings 
predominantly 110 or more, or systolic pressure readings 
predominantly 200 or more, and it has been noted that the 
veteran's hypertension is currently well controlled with 
medication.  In view of this finding, the Board concludes 
that the criteria for an evaluation in excess of 10 percent 
hypertension have not been met.


ORDER

A disability evaluation in excess of 30 percent for CAD is 
denied.

A disability evaluation in excess of 10 percent for 
hypertension is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

